Title: To James Madison from Alexander Contee Hanson, 2 June 1788
From: Hanson, Alexander Contee
To: Madison, James


Sir,
Annapolis June 2, 1788
Mr. Daniel Carroll, having understood, that I was about framing a narrative of the proceedings in our late convention, relative to amendments, requested me, some time ago, to furnish him with a manuscript copy, that he might convey it to you, as speedily as possible. I was indeed, at that time, engaged so far as my public employment would admit, in composing an address to the people of Maryland; in which I had an expectation of being joined by four other members of the committee, who were then at Annapolis, attending the general assembly, and the general court. They were indeed doubtful as to the propriety of answering a narrative, which, they conceived, had made little impression on the people, either injurious to the common cause, or unfavorable to the convention and committee. They were also too closely occupied by business, to spare the necessary time. However, I was determined to complete my draught, and, if it should not be published in time to reach Richmond, before the meeting of your convention, I purposed to give Mr. Carroll a copy to be forwarded as he desired.
Unfortunately, I was seized by an illness, which disqualified me, for many days, from pursuing my intention; and Mr. Carroll left Annapolis before my recovery.
I have just now completed my narrative; but have not had an opportunity of communicating it to my brethren of the committee. Only two of them are on the spot; and, from the dispersion of the rest I conceive, that, after so considerable a lapse of time, no address will be published by them.
My anxiety for the common cause induces me to take a step, which perhaps cold prudence may condemn. I inclose you the draught of an address, composed from minutes, taken the day after the convention, by three members of the majority in the committee. Those minutes have been approved as true by two other members of the majority, and the remaining three members, being at a great distance from this place, and from each other, have not yet had an opportunity of seeing them.
You have both my consent and request to make any use of the inclosed narrative, which your own judgment may prescribe. But, unless you shall think the cause likely to be thereby promoted, I wish it not to be inserted in the public prints. I send it thus early, that it may not lose the only chance of rendering service in Virginia, either by giving spirits to the friends of the general government, or by discouraging it’s enemies, who may look for countenance and support from the people of Maryland.
It will perhaps be suggested, in your convention, that the people of Maryland are dissatisfied with the absolute and unqualified adoption of the government by their representatives; and that they would chearfully co-operate with Virginia in any plausible scheme, for obtaining a second general convention, either to consider and propose an entire new plan, or to propose alterations of the system, which has already been adopted by a majority of the states. I am persuaded, that such a suggestion would be destitute of rational grounds; and that the people of Maryland would spurn at a proposition, calculated to produce so much incurable mischief. You may rest assured, that they wish not to defeat, or even to delay, the execution of that plan of government, which, in 15 counties, they were almost unanimous for adopting, and which, I firmly believe, has more friends than enemies, in the other three. It is that plan, on which they consider, their political salvation almost entirely depends.
You will have the goodness to excuse the foulness of the inclosed copy. I was really pressed by the want of time. I have the honor to be with every sentiment of the most profound esteem and respect Your most obedient servant
A C Hanson
